DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2020, 4/16/2021,  and 9/14/2022 has been considered by the examiner. 

Election/Restrictions
Applicant's election of Group I, claims 16-23, without traverse in the reply filed on 9/14/2022 is acknowledged. 

Claim Objection 
Claims 16 and 22-23 are objected to because of the following informalities:  
Claim 16, line 5: please amend “counterelectrode” to “counter electrode”. 
Claim 22, line 1: please amend “of one of claim 16” to “of 
Claim 23, line 4: please amend to recite “wherein the measuring half-cell, the reference half-cell, and the voltammetric measuring cell….”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 17, claim 17 recites “an additional reference electrode”, which is unclear if this is considered as one of the “at least one reference electrode” or if this is in addition to those recited reference electrodes that make up the reference half-cell. Thus, the scope of claim 17 is indefinite. Claims 18 is further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of indefinite claim 17.
Regarding claim 19, claim 19 recites “the reference electrode”, while claim 16 recites “at least one reference electrode”. In situations where there are plural reference electrodes according to the scope of claim 16, it is unclear if “the reference electrode” of claim 19 is referring to one of or all of the plural electrodes. Thus, the scope of claim 19 is indefinite. Examiner suggests amending claim 19 to recite “the at least one reference electrode”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carrabba et al. (WO 2017217999A1). 

Regarding claim 16, Carrabba teaches a potentiometric rod-shaped measuring chain (a probe 100 in Fig.1 [para. 0028]). The limitation “for determining pH value” is an intended use limitation [see MPEP 2111.02]. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Carrabba teaches a probe 100 which is configured for performing the intended use (a probe 100 that permits measurement of pH, chlorine (free chlorine), conductivity, and/or fluid ORP [para. 0028]). The measuring chain comprising:
a measuring half-cell (the half-cell for pH electrode 102 bathed in pH fill solution 109 as shown in Fig.1 [para. 0028]) with a measuring electrode (a pH electrode 102 in Fig.1 [para. 0028]); and
a reference half-cell (reference electrode fill solution housing 112 in Fig.1 [para. 0028]) with at least one reference electrode (a reference electrode 101 in Fig.1 [para. 0028]);
wherein a voltammetric measuring cell (chamber 115 in Fig.1 [para. 0030]) having a working electrode (an electrode 107 connecting an electrode lead 103 in Fig.1 [para. 0029]) and a counter electrode (an electrode 108 connecting an electrode lead 104 in Fig.1 [para. 0029]). The limitations “for checking a potential measurement of the measuring chain, wherein the voltammetric measuring cell is connected in use to a voltammetric evaluation unit” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Carrabba teaches the voltammetric measuring cell having the working electrode 107 and counter electrode 108, which connect meter electronics 111 through the electrode leads 103 and 104 [para. 0029]. Therefore, the disclosed voltammetric measuring cell is configured to perform the claimed functions above).

Regarding claim 19, Carrabba teaches the measuring chain of claim 16, wherein the voltammetric measuring cell is connected to the reference electrode of the reference half-cell such that the potential of the voltammetric measuring cell can be measured against the reference electrode of the reference half-cell (the meter electronics 111 may store in a memory device a program of instructions for completing measurements in a fluid sample using signals from electrodes 107, 108 and reference electrode 101 [para. 0033]).
Note: for the purpose of examination, Examiner interprets “the reference electrode” as “the at least one reference electrode”.

Regarding claim 20, Carrabba teaches the measuring chain of claim 16, wherein the voltammetric measuring cell is connected to the measuring electrode (i.e., pH electrode 102) of the measuring half-cell such that the potential of the voltammetric measuring cell can be measured against the measuring electrode of the measuring half-cell (meter electronics 111 may execute a program of instructions for operating a four-electrode sensor [para. 0033]. The above measurement require the two electrodes in the voltammetric measuring cell and the pH electrode. The limitation “such that the potential of the voltammetric measuring cell can be measured against the measuring electrode of the measuring half-cell” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Carrabba teaches the measurement involving the two electrodes in the voltammetric measuring cell and the pH electrode, which is configured to perform the functions above to measure conductivity of the solution).
 
Regarding claim 21, Carrabba teaches the measuring chain of claim 16, wherein the voltammetric measuring cell lies outside the measuring half-cell with respect to a longitudinal axis of the rod-shaped measuring chain (As shown in Fig.1, the voltammetric measuring cell (the chamber 115) lies outside the measuring half-cell (the central half-cell with the pH electrode 102) with respect to a longitudinal axis (axis along 102 in Fig.1) of the rod-shaped measuring chain(the chamber 115 defined by an outer surface of pH electrode glass 113 (e.g., along the surface of insulating glass tube that terminates in a bulb or other shaped element containing pH glass 110) and an interior surface of the reference electrode housing 114 [para. 0030]).

Regarding claim 22, Carrabba teaches the measuring chain of claim 16, wherein the voltammetric measuring cell lies outside the reference half-cell with respect to a longitudinal axis of the rod-shaped measuring chain (As shown in Fig.1, the voltammetric measuring cell (the chamber 115) lies outside the reference half-cell (the half-cell with the reference electrode 101) with respect to a longitudinal axis (axis along 102 in Fig.1) of the rod-shaped measuring chain(the chamber 115 defined by an outer surface of pH electrode glass 113 (e.g., along the surface of insulating glass tube that terminates in a bulb or other shaped element containing pH glass 110) and an interior surface of the reference electrode housing 114 [para. 0030]).

Regarding claim 23, Carrabba teaches the measuring chain of claim 21, wherein the longitudinal axis of the rod-shaped measuring chain is defined by the measuring half-cell (see Fig.1, the measuring half-cell (i.e., central half-cell with the pH electrode 102) is positioned in the center of the probe 100), the reference half-cell surrounds the measuring half-cell (as shown in Fig.1, the reference half-cell(i.e., housing 112 with the reference electrode 101 in Fig.1) surrounds the central half-cell with the pH electrode 102) , and the voltammetric measuring cell is positioned on a side of the reference half-cell (see Fig.1; the chamber 115 defined by an outer surface of pH electrode glass 113 (e.g., along the surface of insulating glass tube that terminates in a bulb or other shaped element containing pH glass 110) and an interior surface of the reference electrode housing 114 [para. 0030]) , wherein the measuring half-cell, reference half-cell, and voltammetric measuring cell form a mechanical unit (see Fig.1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Carrabba, as applied to claim 16 above, and in view of Woodward et al. (WO 2009055258A2).

Regarding claims 17-18, Carrabba teaches the measuring chain of claim 16, Carrabba does not teaches wherein an additional reference electrode is provided for the voltammetric measuring cell, of instant claim 17; and wherein the additional reference electrode for the voltammetric measuring cell is arranged in the reference half-cell, of instant claim 18. 
Woodward teaches  an ionic probe including at least one active electrode and at least one reference electrode (abstract) for pH measurement (line 5 on page 1 to line 9 on page 2). Figs. 4-5 show the ionic probe comprising two active electrode units 230a and 230b, and two reference electrode units 234a and 234b. Each reference electrode unit 234 includes a glass container 233 including an ion sensitive region 232 and a reference electrode 235 (lines 31-32 on page 12). The two reference electrode units 234a and 234b as shown in Fig.5 are disposed in the inner reference buffer chamber 239 (lines 30-31 on page 12). The two reference electrode units 234 can be used to self-calibrate a meter employing the ionic probe 104, such as a pH meter (lines 10-12 on page 14). A further advantage is that two or more reference signals allow and enable the ion meter 100 to be self-calibrating and/or self-compensating (lines 10-11 on page 15). 
Carrabba and Woodward are considered analogous art to the claimed invention because they are in the same field of electrochemical sensor for determining pH value, for example. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measuring chain of Carrabba by providing an additional reference electrode in the reference half-cell, as taught by Woodward, because the two reference electrodes allow and enable self-calibrate and/or self-compensate the measuring chain (lines 10-11 on page 15 in Woodward). Furthermore, the claimed limitations on the additional reference electrode are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 
Furthermore, to incorporate an additional reference electrode arranged in the reference half-cell would constitute a mere duplication of parts that would yield the predictable result of having two reference electrodes to perform self-calibration and/or self-compensation of the measuring chain. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B).
The limitations “is provided for the voltammetric measuring cell” and “for the voltammetric measuring cell” are functional recitations.  Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, modified Carrabba teaches the additional reference electrode arranged in the reference half-cell, as outlined above, which can be configured to perform the functions above (the meter electronics 111 may also store in a memory device a program of instructions for completing amperometric measurements of chlorine in a fluid sample using signals from electrodes 107, 108 and reference electrode 101 [para. 0033 in Carrabba]).
Note: for the purpose of examination, Examiner interprets that “an additional reference electrode” as either one of the “at least one reference electrode” or  as a reference electrode in addition to those recited reference electrodes that make up the reference half-cell.  

Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Woodward et al. (US 20090101524A1) teaches an ionic probe including an active electrode configured to generate a measurement signal for an external test fluid, a first reference electrode configured to generate a first reference signal, and an at least second reference electrode configured to generate at least a second reference signal. The measurement signal is compared to the first reference signal and the at least second reference signal in order to determine an ionic measurement of the external test fluid (abstract). Silveri (US 20090014329A1) teaches an amperometric sensor includes a first electrode, a second electrode and a reference electrode, and the sensor is configured to measure pH, ORP, conductivity and chlorine or bromine. Harima (US 20050258038A1) teaches an oxidation-reduction potentiometer immerses a working electrode and a reference electrode in a reference liquid, wherein the probe has a plurality of working electrodes. Silveri (US 20120216605A1) teaches an amperometric sensor system for measuring chlorine, ORP and pH of a solution. Cho et al. (WO 2013036598A1) teaches a system for obtaining a pH measurement includes a disposable probe and a reader wherein the disposable probe comprises multiple indicating electrodes and at least one reference electrode. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795              

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795